NOTE: This order is 110nprecede11tial.
United States Court of AppeaIs
for the Federal Circuit
SYNQOR, INC.,
Plaintiff-Appellee,
V.
ARTESYN TECHNOLOGIES, INC. AND ASTEC
AMERICA, INC.,
Defendants-Appellan.ts,
AND
BEL FUSE._. INC.,
Defendant-Appellant,
AND
CHEROKEE INTERNATIONAL CORP. AND
LINEAGE POVVER CORP.,
Defendants-Appellants,
AND
DELTA ELECTRONICS, INC., DELTA PRODUCTS
CORP., MURATA ELECTRONICS NORTH
AMERICA, INC., MURATA MANUFACTURING CO.
LTD., MURATA POWER SOLUTIONS, INC., AND
POWER-ONE, INC.,
Defendants-Appellants.
2011-1191, -1192, -1193, -1194

SYNQOR V. ARTESYN TECH 2
Appeals from the United States District Court for the
Eastern District of Texas in case no. 07~CV-O497, Judge
T. John Ward.
ON MOTION
Before RADER, C'hief Ju,dge, NEWMAN and BRYSON, Circuit
Judges.
PER CURIAM. '
ORDER
The appellants move for a stay, pending appeal, of the
permanent injunction entered by the United States Dis-
trict Court for the Eastern District of Texas. SynQor, Inc.
opposes. Artesyn Technologies, Inc. et al., Bel Fuse, lnc.,
and Cherokee international Corp. et al. reply. _
The power to stay an injunction pending appeal is
part of a court’s "‘traditional equipment for the admini-
stration of justice."’ Nken v. Holder, 129 S.Ct. 1749, 1757
(2009) (citing Scripps-Howard Ro:di0, Inc. o. FCC, 316
U.S. 4, 9-10 (1942)). A stay, however, is not a matter of
right but instead an exercise of judicial discretion. Nken,,
129 S.Ct at 17 61. The party requesting a stay bears the
burden of showing that the circumstances justify an
exercise of that discretion based on consideration of four
factors, the first two of which are the most critical: (1)
whether the stay applicant has made a strong showing
that he is likely to succeed on the merits; (2) whether the
applicant will be irreparably injured absent a stay; (3)
whether issuance of the stay will substantially injure the
other parties interested in the proceeding; and (4) where
the public interest lies. Hilton v. Brau,n,skill, 481 U.S.
770, 776 (1987).

3 SYNQOR V. ARTESYN TECH
The motions papers contain similar arguments by the
appellants that a stay of the injunction is needed to allow
their end customers, Cisco, Juniper, Fujitsu, Cray, Radi-
sys, and Enterasys, to transition to non-infringing prod-
ucts. These similarities notwithstanding certain
distinctions warrant treating each request for a stay on
its own merits. 1
To that end, the appellants have met their burden to
obtain a stay as to the enjoined converters sold to Radisys
and Enterasys, particularly in light of the fact that it is
not materially disputed that SynQor does not manufac-
ture and sell a suitable replacement for Radisys’ and
Enterasys’ products Thus, a non-in&inging alternative is
likely unavailable before this appeal can be decided or
before September 30, 2011-the date it is estimated a non-
infringing converter can be in use.
A similar showing in the papers has not been made as
to other end customers. With regard to Cray and Juniper,
the district court stated that it was "self-serving and
inconsistent” for the defendants to now assert an accept-
able non-infringing substitute is unavailable and they
need more time when their own expert testified an alter-
native does exist. The request to stay the injunction with
regard to converters sold to Fujitsu must also be denied.
The district court pointed out that SynQor asked for but
never received the full specification to establish whether
an adequate substitute for Fujitsu could be provided, this
despite what appeared only to be an insignificant distinc-
tion between the converters. In light of the district court’s
findings and our review of the arguments and harms as
stated in the papers, we cannot say the appellants have
demonstrated a stay as to Cray, Juniper, and Fujitsu is
warranted.
Finally, regarding Cisco, to which all of the appellants
have supplied enjoined bus converters, the appellants
have demonstrated that a partial stay of the injunction is

SYNQOR V. ARTESYN TECH 4
warranted. The district court found that SynQor’s quali-
fied bus converters “account for over 67% of Cisco’s dis-
closed U.S. sales of end products containing the bus
converters at issue." However, it appears to be undis-
puted that SynQor does not produce at least thirty-two
models of converters used by Cisco, and we conclude that
a stay should be granted as to those models that SynQor
does not provide
The stay of the injunction as set forth above will end
at the earliest of: (1) this court’s final determination of
these consolidated appeals, (2) September 30, 2011, or (3)
provision by SynQor of a technically qualified replace-
ment. While the stay remains in plaCe, the appellants are
directed to pay into escrow a $12 royalty per unit rate
sold.
Accordingly,
lT lS ORDERED THAT! -
The motions for a stay, pending appeal, of the perma-
nent injunction are granted in part.
FoR THE CoURT
APR 1 1 2011
/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Don.ald R. Dunner, Esq.
Constantine L. Trela, Jr., Esq. F"_E
Steven N. Williams, Esq. l.S. COURT 0F APPEALS FOR
A1an D_ smith ESq_ ms FEoERAi macon
Eric W. Benisek, Esq. APR 1 1 2011
William F. Lee, Esq.
s19 .lAll'l9R3Al.Y
CLU